EXHIBIT 10.1
 
WARRANT PURCHASE AGREEMENT 
 
This Warrant Purchase Agreement (this “Agreement”) is made and entered into as
of the 30th day of June, 2006, between Streicher Mobile Fueling, Inc., a Florida
corporation (the “Company”) and the investors listed on Exhibit A (each, a
“Purchaser” and collectively, the “Purchasers” and, together with the Company,
the “Parties”) and is delivered and executed in connection with the Company’s
sale of Warrants (as defined below).
 
1. DESCRIPTION OF WARRANTS.
 
(a) This Agreement sets forth the terms and conditions under which each
Purchaser will purchase a warrant to purchase that number of shares of the
Company’s common stock, $.01 par value (“Common Stock”), as set forth opposite
such Purchaser’s name on Exhibit A (the “Transaction”). Each warrant shall be in
the form attached as Exhibit B (the “Warrant”). The exercise price of each
Warrant shall be a per share price equal to $2.54.


(b) The aggregate exercise price of each Warrant may be paid by the Purchaser to
the Company only by surrender and cancellation of the promissory notes issued by
the Company to such Purchaser, or subsequently transferred to the Purchaser,
that are identified opposite such Purchaser’s name on Exhibit A (the “Notes”),
including all or any portion of the principal, interest and any prepayment
penalty then owed upon payment of the Notes, with the tender by Purchaser of any
portion of the principal as payment for the exercise of the Warrant being deemed
a payment of the Notes by the Company to the extent of such exercise.


(c) The offer and sale of Warrants by the Company is limited to “accredited
investors” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.


2. OFFER.
 
(a) Each Purchaser, by signing this Agreement, (i) agrees to abide by, and be
subject to, all applicable terms and conditions of the Warrant and (ii) offers
to purchase a Warrant to purchase the aggregate number of shares of Common Stock
as set forth opposite such Purchaser’s name on Exhibit A, which Warrant is being
issued to Purchaser as consideration for the Purchaser waiving all limitations
on the prepayment of the Notes and waiving that portion of the penalty for
prepayment of the Notes shown on Exhibit A (the “Warrant Consideration”) as
identified opposite such Purchaser’s name on Exhibit A.
 
(b) From and after the date of this Agreement and during the term of the
Warrants, all principal payments due and owing to each Purchaser on the Notes
shall be suspended. Upon expiration of any Warrant, if and to the extent that
such Warrant has not been exercised by Purchaser or any subsequent holder
thereof, any previously suspended principal payment shall be due and payable to
the holder of such Notes at the time that the next regularly scheduled payment
of principal is due on such Notes, to be paid in the manner set forth in such
 


--------------------------------------------------------------------------------



Notes. During the period of time that the Warrants are exercisable, interest
shall continue to accrue on the Notes in accordance with their terms, except
that any penalties or increases in the interest rate that might otherwise be
triggered on account of the failure to make any regularly scheduled payment of
interest on account of the suspension of the obligation to make principal
payments are waived by Purchaser and any subsequent holders of the Warrants.
 
(c) The Company shall have the right, in its sole and absolute discretion, to
reject or accept any Purchaser’s offer to purchase Warrants pursuant to this
Agreement. If the Company accepts a Purchaser’s offer, the Company shall execute
this Agreement and return a copy of the Agreement, and issue an original
Warrant, to such Purchaser. If the Company rejects a Purchaser’s offer, the
Company shall return to such Purchaser this Agreement, together with any payment
made by such Purchaser to the Company, without interest or deduction.
 
3. RECEIPT OF DOCUMENTS. Each Purchaser acknowledges receipt of a copy of: (a)
this Agreement; (b) the Warrant; (c) the Company’s Annual Report on Form 10-K
for the year ended June 30, 2005 (the “10-K”); (d) the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2006 (the “10-Q”); and (e)
the Company’s Proxy Statement for the Company’s 2005 Annual Meeting of
Shareholders filed with the SEC on October 28, 2005 (the “Proxy”);
(collectively, the “Documents”). The 10-K, 10-Q and Proxy were furnished to the
Purchasers via EDGAR.
 
4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Each Purchaser represents and
warrants to the Company as follows:


(a) Purchaser, either alone or through Purchaser’s representative, as that term
is defined under Rule 501(h) of Regulation D under the Securities Act (the
“Purchaser’s Representative”), if any, has had an opportunity to ask questions
of, and receive answers from, duly designated representatives of the Company
concerning the terms and conditions of this Agreement and has been afforded an
opportunity to examine such documents and other information which Purchaser or
Purchaser’s Representative, if any, has requested for the purpose of answering
any question Purchaser or Purchaser’s Representative, if any, may have
concerning the business and affairs of the Company.
 
(b) Purchaser’s principal residence or domicile is located in the State set
forth opposite such Purchaser’s name on Exhibit A. Purchaser has received and
reviewed this Agreement and the Documents and acknowledges the Company made
available to Purchaser and Purchaser’s Representative, if any, at a reasonable
time prior to the execution of this Agreement, the opportunity to ask questions
and receive answers concerning the business and affairs of the Company and the
terms and conditions of the sale of the Warrants and the shares of Common Stock
which may be obtained by exercise of the Warrants (collectively, the
“Securities”) as contemplated by this Agreement and to obtain any additional
information (which the Company possesses or can acquire without unreasonable
effort or expense) as may be necessary to verify the accuracy of information
furnished to Purchaser or Purchaser’s Representative, if any. Purchaser (i) is
able to bear the loss of its entire investment without any material adverse
effect on its economic stability, and (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment to be made by Purchaser pursuant to this Agreement.
 

-2-

--------------------------------------------------------------------------------



(c) Purchaser and Purchaser’s Representative, if any, understand that the
Securities are being offered and sold only to “accredited investors” (as that
term is defined under Rule 501(a) of Regulation D), and Purchaser represents
that Purchaser is an accredited investor. Purchaser and Purchaser’s
Representative, if any understand the Company is relying on Purchaser with
respect to the accuracy of this representation. Purchaser has completed and
returned a copy of Schedule A and Purchaser represents that the statements made
therein are complete and accurate.
 
(d) Purchaser and Purchaser’s Representative, if any, understand that this
Agreement may not comply with the information requirements of Regulation D for
offers and sales to non-accredited investors (see Regulation D, Rule 502(b)),
and, consequently, Purchaser understands the significance of its representation
to the Company that Purchaser is an accredited investor. Purchaser and
Purchaser’s Representative, if any, acknowledge that they were encouraged by the
Company to request all additional information which might be material or
important in order for Purchaser to make an informed investment decision with
respect to the Company.
 
(e) The Securities are being purchased for investment purposes only for such
Purchaser’s own account and not with the view to, or for resale in connection
with, any distribution or public offering. Purchaser and Purchaser’s
Representative, if any, understand that the Securities have not been registered
under the Securities Act or any state securities laws by reason of their
contemplated issuance in transactions exempt from the registration requirements
of the Securities Act and applicable state securities laws, and that the
reliance of the Company and others upon these exemptions is predicated in part
upon the representation by Purchaser. Purchaser and Purchaser’s Representative,
if any, understands that the Securities may not be transferred or resold without
the prior approval of the Company.
 
(f) Purchaser and Purchaser’s Representative, if any, have carefully read this
Agreement, the Documents and the other information furnished to Purchaser by the
Company in connection with this Agreement.
 
(g) Purchaser was not solicited to purchase the Securities by any means of
general solicitation, including, but not limited to, the following: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any meeting where attendees were invited by any general solicitation or
general advertising.
 
(h) Purchaser and Purchaser’s Representative, if any, are aware that the
Warrants and the shares of Common Stock issuable upon exercise of the Warrants
(the “Shares”), are and will be, when issued, “restricted securities,” as that
term is defined in Rule 144 of the rules and regulations promulgated under the
Securities Act. Purchaser and Purchaser’s Representative, if any, are aware of
the applicable limitations on the resale of the Shares. Rule 144 only permits
sales of “restricted securities” held for at least one year and in transactions
which otherwise comply with the requirements of such Rule. Purchaser and
Purchaser’s Representative, if any, acknowledge that, if Rule 144 is available
to Purchaser for the sale of the Shares, Purchaser may make only routine sales
of the Shares in limited amounts in accordance with the terms and conditions of
Rule 144. Purchaser and Purchaser’s Representative, if any, are aware that while
 

-3-

--------------------------------------------------------------------------------



there is a trading market for the Common Stock on the Nasdaq Small Cap Market,
the trading price for the Common Stock has been highly volatile, the Common
Stock has sometimes been thinly traded and, while the Company currently meets
the public information requirements of Rule 144, there is no guarantee that it
will do so at any time in the future.
 
(i) Purchaser and Purchaser’s Representative, if any, understand that, in the
absence of an effective registration statement covering the shares at the time
of issuance, any and all certificates representing the Shares shall bear a
legend substantially as follows, which legend Purchaser has read and
understands:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND ARE
“RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER THE ACT. SUCH
SHARES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF COUNSEL TO
THE ISSUER.
 
(j) Purchaser and Purchaser’s Representative, if any, acknowledge and warrant
that, in making this investment decision, they have made their own independent
assessment of the merits and risks of an investment in the Securities based on
their examination and evaluation of the Company, its business, operations,
financial condition, future prospects and the skills and qualifications of its
officers, directors and employees. Purchaser and Purchaser’s Representative, if
any, have consulted Purchaser’s own attorney, business or tax advisors for
legal, business or tax advice concerning an investment in the Securities and
have not relied on the Company.


(k) Purchaser and Purchaser’s Representative, if any, represent and warrant
that, except as set forth in this Agreement and in the Documents, no
representations or warranties have been made to the Purchaser or Purchaser’s
Representative, if any, by the Company or any agent, employee, representative or
affiliate of the Company and that, in entering into this transaction and
subscribing for the Warrants, neither the Purchaser nor the Purchaser’s
Representative, if any, is relying on any information other than that contained
in this Agreement, the Documents, and other written information obtained from
the Company in the course of the independent investigation by Purchaser or
Purchaser’s Representative, if any.


(l)  Purchaser and Purchaser’s Representative, if any, acknowledge that at such
time, if ever, as the Shares are registered with the Securities and Exchange
Commission, sales of such securities will still be subject to federal and state
securities laws which may require, among other things, Purchaser’s Shares to be
sold through a registered broker-dealer or in reliance upon an exemption from
state registration.

-4-

--------------------------------------------------------------------------------



(m) Purchaser and Purchaser’s Representative, if any, represent and warrant that
Purchaser can bear the economic risk of loss of Purchaser’s entire investment in
the Company. Purchaser and Purchaser’s Representative, if any, understand that
an investment in the Company involves substantial risks, including, without
limitation, those described in the Documents, including but not limited to the
10-K and the 10-Q.
 
5. INDEMNIFICATION BY PURCHASERS. Each Purchaser agrees that it shall indemnify
and hold harmless the Company and its officers, directors, employees, agents and
professional advisors from and against any and all loss, damage, liability, or
expense, including costs and reasonable attorneys’ fees, that any one or more of
the foregoing may incur by reason of, or in connection with, any (i)
misrepresentation, inaccurate statement or material omission or (ii) breach of
any warranties or failure to fulfill any covenants, agreements or obligations,
by such Purchaser or Purchaser’s Representative, if any, in this Agreement.


6. AUTHORIZATION. Each Purchaser authorizes the Company and its officers,
employees and agents to investigate such Purchaser’s personal and business
background including, without limitation, communication with any employer,
former employer, business associate, government agency, bank or other credit
reference. Each Purchaser authorizes any person, organization or entity that may
have any knowledge or information concerning such Purchaser’s personal or
business background to provide such information to the Company as the Company
may request.


7. NO BROKERS OR FINDERS. No person, firm or corporation has or will have, as a
result of any act or omission by any Purchaser, any right, interest or valid
claim against such Purchaser or the Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, in connection
with the transactions contemplated by this Agreement.


8. REGISTRATION RIGHTS. Nothing contained in this Section 8 shall be construed
as requiring the exercise of the Warrant prior to the initial filing of any
registration statement provided for in this Section 8 or the effectiveness
thereof.


(a) Registration. The Company shall make its reasonable best efforts to prepare
and file with the Securities and Exchange Commission, on or prior to July 31,
2006, a Registration Statement covering the resale of the Shares (the
“Registrable Shares”) for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith). Subject to the terms of this Agreement, the
Company shall make its reasonable best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof.


(b) Obligations of the Company. In connection with the registration of the
Shares, the Company shall:


(i) use its reasonable best efforts to keep the Registration Statement effective
at all times until the earlier of (A) two (2) years from the expiration date of
the Warrants or (B) the date on which all Registrable Shares have been sold by
the holders

-5-

--------------------------------------------------------------------------------



thereof (the “Registration Period”); and make its reasonable best efforts to
submit to the SEC, within three (3) Business Days after the Company learns that
no review of the Registration Statement will be made by the staff of the SEC or
the staff of the SEC has no further comments on the Registration Statement, as
the case may be, a request for acceleration of the effectiveness of the
Registration Statement to a time and date not later than forty-eight (48) hours
after the submission of such request; and make its reasonable best efforts to
notify the Purchasers of the effectiveness of the Registration Statement on the
date the Registration Statement is declared effective; and the Company
represents and warrants to, and covenants and agrees with the Purchasers that
the Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein, at the time it is first filed with the SEC, at
the time it is ordered effective by the SEC and at all times during which it is
required to be effective hereunder) and each such amendment and supplement at
the time it is filed with the SEC and all times during which it is available for
use in connection with the offer and sale of Shares shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading;


(ii) make its reasonable best efforts to prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to keep the Registration Statement
effective at all times during the Registration Period, and during the
Registration Period, comply with the provisions of the Securities Act with
respect to the disposition of all Shares covered by the Registration Statement
until such time as all of such Shares have been disposed of in accordance with
the intended methods of disposition by the Purchasers as set forth in the
Registration Statement;


(iii) furnish to the Purchasers (1) promptly after the same is prepared and
publicly distributed, filed with the SEC or received by the Company, one copy of
the Registration Statement and any amendment thereto, each preliminary
prospectus and prospectus and each amendment or supplement thereto, each letter
written by or on behalf of the Company to the SEC or the staff of the SEC and
each item of correspondence from the SEC or the staff of the SEC relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (2) such number of copies of a prospectus, including a preliminary
prospectus and all amendments and supplements thereto and such other documents,
as such Purchaser reasonably may request in order to facilitate the disposition
of the Shares;


(iv) use its reasonable best efforts to register and qualify the Shares covered
by the Registration Statement under such securities or blue sky laws of such
jurisdictions as the Purchasers who hold at least sixty-six and two-thirds
percent (662/3%) of the Registrable Shares being offered reasonably request and
use reasonable efforts to (1) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be

-6-

--------------------------------------------------------------------------------



necessary to maintain the effectiveness thereof at all times until the end of
the Registration Period, (2) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period and (3) take all other actions reasonably necessary or
advisable to qualify the Shares for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto (1) to qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 8(b)(iv), (2) to
subject itself to general taxation in any such jurisdiction, (3) to file a
general consent to service of process in any such jurisdiction or (4) to make
any change in its Articles of Incorporation or Bylaws which the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its shareholders;


(v) as promptly as practicable after becoming aware of such event or
circumstance, notify the Purchasers of any event or circumstance of which the
Company has knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and use its reasonable best efforts
promptly to prepare a supplement or amendment to the Registration Statement to
correct such untrue statement or omission, file such supplement or amendment
with the SEC at such time as shall permit the Purchasers to sell Shares pursuant
to the Registration Statement as promptly as practicable, and deliver a number
of copies of such supplement or amendment to the Purchasers as the Purchasers
may reasonably request;


(vi) as promptly as practicable after becoming aware of such event, notify the
Purchasers (or, in the event of an underwritten offering the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of effectiveness of the Registration Statement at the earliest possible time;


(vii) permit one legal counsel designated by the Purchasers holding at least
sixty-six and two-thirds percent (662/3%) of the Registrable Shares being sold
to review and comment on the Registration Statement and all amendments and
supplements thereto a reasonable period of time prior to their filing with the
SEC;


(viii) use its reasonable best efforts to make generally available to its
security holders as soon as practical, but not later than ninety (90) days after
the close of the period covered thereby, an earnings statement (in form
complying with the provisions of Rule 158 under the Securities Act) covering a
twelve (12) month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of the Registration Statement;


(ix) during the period the Company is required to maintain effectiveness of the
Registration Statement pursuant to Section 8(b)(i), the Company shall not bid
for or purchase any Common Stock or other securities or any right to purchase
Common Stock or other securities or attempt to induce any person to purchase any
such

-7-

--------------------------------------------------------------------------------



security or right if such bid, purchase or attempt would in any way limit the
right of the Purchasers to sell Shares by reason of the limitations set forth in
Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); and


(x) take all other reasonable actions necessary to expedite and facilitate
disposition by the Purchasers of the Shares pursuant to the Registration
Statement.


(c) Obligations of the Purchasers. In connection with the registration of the
Shares, each Purchaser shall have the following obligations:


(i) it shall be a condition precedent to the obligations of the Company to
complete the registration pursuant hereto with respect to such Purchaser’s
Shares that such Purchaser shall furnish to the Company such information
regarding Purchaser, the Warrants and/or Shares held by such Purchaser and the
intended method of disposition of the Shares held by such Purchaser as shall be
reasonably required to effect the registration of such Shares and shall execute
such documents in connection with such registration as the Company may
reasonably request. At least five (5) days prior to the first anticipated filing
date of the Registration Statement, the Company shall notify the Purchaser of
the information the Company requires from the Purchaser (the “Requested
Information”) if any of such Purchaser’s Shares are eligible for inclusion in
the Registration Statement. If at least two (2) Business Days prior to the
filing date the Company has not received the Requested Information from such
Purchaser (at such time such Purchaser becoming a “Non-Responsive Purchaser”),
then the Company may file the Registration Statement without including the
Shares of the Non-Responsive Purchaser;


(ii) by such Purchaser’s acceptance of the Shares, such Purchaser agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of such Purchaser’s election
to exclude all of such Purchaser’s Shares from the Registration Statement;


(iii) in the event the Purchasers holding at least sixty-six and two-thirds
percent (662/3%) of the Registrable Shares being registered determine to engage
the services of an underwriter, the Purchasers agree to enter into and perform
the Purchasers’ obligations under an underwriting agreement, in usual and
customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Shares, unless any Purchaser have notified the
Company in writing of such Purchaser’s election to exclude all of such
Purchaser’s Shares from the Registration Statement;


(iv) such Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 8(b)(v), such

-8-

--------------------------------------------------------------------------------



Purchaser will immediately discontinue disposition of Shares pursuant to the
Registration Statement covering such Shares until such Purchaser’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
8(b)(v) and, if so directed by the Company, such Purchaser shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in such Purchaser’s possession of the
prospectus covering such Shares current at the time of receipt of such notice;


(v) such Purchaser may not participate in any underwritten registration
hereunder unless such Purchaser (1) agrees to sell such Purchaser’s Shares on
the basis provided in any underwriting arrangements approved by the Purchasers
entitled hereunder to approve such arrangements, (2) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and (3) agrees to pay its pro rata share of all underwriting
discounts and commissions and other fees and expenses of investment bankers and
any manager or managers of such underwriting and legal expenses to the
underwriters applicable with respect to its Shares, in each case to the extent
not payable by the Company pursuant to the terms of this Agreement; and


(vi) such Purchaser agrees to take all reasonable actions necessary to comply
with the prospectus delivery requirements of the Securities Act applicable to
its sales of Shares.
(vii) 
(d) Expenses of Registration. All costs and expenses, other than underwriting or
brokerage discounts, commissions and other fees related to the distribution of
the Registrable Shares, incurred in connection with registrations, filings or
qualifications pursuant to Sections 8(a) and 8(b), including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees and the fees and disbursement of counsel for the Company shall
be borne by the Company, provided, however, that the Purchasers shall bear the
fees and out-of-pocket expenses of the one legal counsel selected by the
Purchasers pursuant to Section 8(b)(vii) hereof.


(e) Indemnification. In the event any Shares are included in a Registration
Statement under this Agreement:


(i) To the extent permitted by law, the Company will indemnify and hold harmless
each Purchaser, the directors, if any, of each Purchaser, the officers, if any,
of each Purchaser, each person, if any, who controls Purchaser within the
meaning of the Securities Act or the Exchange Act, any underwriter (as defined
in the Securities Act) for any Purchaser, the directors, if any, of such
underwriter and the officers, if any, of such underwriter, and each person, if
any, who controls any such underwriter within the meaning of the Securities Act
or the Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities or expenses (joint or several) incurred (collectively,
“Claims”) to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any

-9-

--------------------------------------------------------------------------------



of the following statements, omissions or violations in the Registration
Statement or any post-effective amendment thereof, or any prospectus included
therein: (1) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(2) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading or
(3) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (1) through (3) being, collectively, “Violations.”) Subject to
the restrictions set forth in Section 8(e)(iv) with respect to the number of
legal counsel, the Company shall reimburse the Purchasers and the other
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 8(e)(i): (1) shall not apply to a Claim arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by any Indemnified Person or
underwriter for such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, the prospectus or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company pursuant to Section 8(e)(iii) hereof; (2) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Person
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company
pursuant to Section 8(b)(iii) hereof, and (3) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Shares by Purchaser.


(ii) In connection with any Registration Statement in which any Purchaser is
participating, such Purchasers agree to indemnify and hold harmless, to the same
extent and in the same manner set forth in Section 8(e)(i), the Company, each of
its directors, each of its officers, each person on, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, any
underwriter and any other stockholder selling securities pursuant to the
Registration Statement or any of its directors or officers or any person who
controls such stockholder or underwriter within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim to which any of them

-10-

--------------------------------------------------------------------------------



may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim arises out of or is based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser expressly for use in connection with such Registration Statement, and
each Purchaser will reimburse any legal or other expenses reasonably incurred by
any Indemnified Party, promptly as such expenses are incurred and are due and
payable, in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 8(e)(ii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Purchaser, which consent
shall not be unreasonably withheld; provided further, however, that each
Purchaser shall be liable under this Section 8(e)(ii) for only that amount of a
Claim as does not exceed the amount by which the net proceeds to such Purchaser
from the sale of Shares pursuant to such Registration Statement exceeds the cost
of such Shares to such Purchaser. Such indemnity shall remain in full force and
effect regardless of any investigation made by or an behalf of such Indemnified
Party and shall survive the transfer of the Shares by Purchaser. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 8(e)(ii) with respect to any preliminary prospectus
shall not inure to the benefit of any Indemnified Party if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented.


(iii) The Company shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in any distribution, to the same extent as provided above, with
respect to information so furnished in writing by such persons expressly for
inclusion in the Registration Statement.


(iv) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 8(e) of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 8(e), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel selected by the indemnifying party but reasonably
acceptable to the Indemnified Person or the Indemnified Party, as the case may
be; provided, however, that an Indemnified Person or Indemnified Party shall
have the right to retain its own counsel with the fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding. In such event, the Company shall pay for only one separate legal
counsel for the Purchasers; such legal counsel shall be selected by the
Purchasers holding at least sixty-six and two-thirds

-11-

--------------------------------------------------------------------------------



percent (662/3%) of the Registrable Shares included in the Registration
Statement to which the Claim relates. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 8(e), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action. The indemnification required by Section 8(e) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.


(v) The agreements, representations and warranties of the Company and the
Purchasers set forth or provided in this Section 8 shall survive any exercise of
the Warrants and the delivery of and payment for the Shares hereunder and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of the Company and any Purchaser.


9. MISCELLANEOUS.


(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida. The Parties submit to the exclusive jurisdiction
of the courts located in Broward County, Florida, with respect to any dispute
arising under this Agreement and the transactions contemplated hereby.
 
(b) This Agreement and the Warrant contain the entire agreement between the
Company and the Purchasers with regard to the subject matter hereof and may not
be modified or waived except in a writing signed by both the Company and all
parties to each such agreement.
 
(c) The headings of this Agreement are for convenience and reference only, and
shall not limit or otherwise affect the interpretation of any term or provision
hereof.
 
(d) This Agreement and the rights, powers, and duties set forth herein shall,
except as otherwise expressly provided, be binding upon and inure to the benefit
of, the heirs, executors, administrators, legal representatives, successors, and
assigns of the Parties.
 
(e) This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by any Purchaser or the Company without the prior
written consent of the other Parties, except (i) in the case of the Company, by
operation of law in connection with a merger, consolidation or sale of
substantially all of its assets or (ii) in the case of a Purchaser, (1) to any
Affiliates (as defined below) of such Purchaser or (2) to partners, members,
beneficiaries or other equity interest holders of such Purchaser; provided, that
in each case referred to in (1) and (2) above, the third party transferee would
have been eligible to be an original purchaser of Warrants pursuant to this
Agreement and executes a counterpart signature page hereto becoming a
“Purchaser” hereunder, subject to all of the rights and obligations of this
Agreement. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and assigns. “Person” means an individual, corporation,
partnership, association, trust or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.
“Affiliate”
 

-12-

--------------------------------------------------------------------------------



means, with respect to any Person, any other Person who, directly or indirectly,
owns or controls, is under common ownership or control with, or is owned or
controlled by, such Person.
 
(f) This Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing expressed or implied in this Agreement shall give or be
construed to give to any Person, other than the Parties and such assigns, any
legal or equitable rights hereunder.
 
(g) If any legal action or any arbitration or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.
 
(h) This Agreement shall be construed in accordance with its intent and without
regard to any presumption or any other rule requiring construction against the
party causing the same to be drafted.
 
(i) If any provision of this Agreement, or any portion of any provision, shall
be deemed invalid or unenforceable for any reason whatsoever, such invalidity or
unenforceability shall not affect the enforceability and validity of the
remaining provisions.
 
(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which taken together shall
constitute one agreement. Signatures to this Agreement may be transmitted by
facsimile and such transmission shall be deemed to be an original.
 
In Witness Whereof, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or persons as of the date first set
forth above.
 


STREICHER MOBILE FUELING, INC.
 
 
By: ___________________________________
Richard E. Gathright,
President and Chief Executive Officer
 


Purchasers:

-13-

--------------------------------------------------------------------------------



Purchasers (Continued)
 
_________________________________________
 
Print Name: Triage Capital Management, L.P.
 
Address:   ______________________________
 
______________________________
 
Phone:       ______________________________
 
Fax:            ______________________________
 
SSN/EIN:  ______________________________
 


 
_________________________________________
 
Print Name: Triage Capital Management B, L.P.
 
Address:    ______________________________
 
______________________________
 
Phone:       ______________________________
 
Fax:            ______________________________
 
SSN/EIN:   ______________________________
 
 
-14-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Schedule of Purchasers
 
Name
 
State of Primary Domicile
 
No. of Shares
Covered by Warrant
 
Aggregate Value of Warrant
 
Promissory Note for which ½ of Prepayment Penalty is Waived
 
Amount of Prepayment Penalty Waived (Warrant Consideration)
                     
Triage Capital
Management L.P.
c/o Triage Advisors
401 City Avenue
Suite 800
Bala Cynwyd, PA 19004
 
 
 
Penn.
 
 
323,157
 
 
125,421
 
 
 
$800,800 (Principal)
$20,020 (1/2 Prepay Penalty)
 
$310,800 (Principal)
$7,770 (1/2 Prepay Penalty)
 
August 29, 2003
 
 
January 25, 2005
 
 
$20,020
 
 
$7,770
 
 
Triage Capital
Management B, L.P.
c/o Triage Advisors
401 City Avenue
Suite 800
Bala Cynwyd, PA 19004
 
 
 
 
Penn.
 
 
451,646
 
 
157,059
 
$1,119,200 (Principal)
$27,980 (1/2 Prepay Penalty)
 
$389,200 (Principal)
$9,730 (1/2 Prepay Penalty)
 
August 29, 2003
 
 
January 25, 2005
 
 
 
$27,980
 
 
$9,730
 
 
TOTAL:
     
1,057,283
 
 
$2,620,000 (Principal)
$65,500 (Prepay Penalty)
     
$65,500



 





--------------------------------------------------------------------------------



EXHIBIT B
 
Form of Warrant
 


 





--------------------------------------------------------------------------------




SCHEDULE A
ACCREDITED INVESTOR REPRESENTATION
 
As provided by Rule 501(a) of Regulation D, my representation that I am or
represent an accredited investor is based upon one of the following grounds that
I am or represent (please check one):
 

  o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940;

 

  o
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of Five Million Dollars ($5,000,000);

 

  o
A director or executive officer of the Company;

 

  o
A natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds One Million Dollars ($1,000,000);

 

  o
A natural person who has an individual income in excess of Two Hundred Thousand
Dollars ($200,000) in each of the two (2) most recent years and has a reasonable
expectation of reaching the same income level in the current year;

 

  o
A natural person who has a joint income with that person’s spouse in excess of
Three Hundred Thousand Dollars ($300,000) in each of the two (2) most recent
years and has a reasonable expectation of reaching the same income level in the
current year;

 

  o
A trust, with total assets in excess of Five Million Dollars ($5,000,000), not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as defined by Rule 506(b)(2)(ii)
of the Securities Act; or

 
An entity in which all of the equity owners are accredited investors.
 
INDIVIDUAL:                        ENTITY:
 
___________________________________                 
______________________________
Print Name:  _________________________                 By: 
___________________________
Date:  ______________________________                Name:
__________________________
                                                                                                
Title:   __________________________
 

Schedule A to Securities Purchase Agreement
Page 1 of 3


--------------------------------------------------------------------------------



MANNER IN WHICH TITLE TO BE HELD
(Please check one)
 
o     Individual Ownership
 
o     Community Property
 
o     Joint Tenant with Right of Survivorship (both parties must sign)
 
o     Partnership
 
o     Tenants in Common
 
o     Company
 
o     Trust
 
o     Other
 


 

Schedule A to Securities Purchase Agreement
Page 2 of 3


--------------------------------------------------------------------------------



AFFILIATION WITH A U. S. REGISTERED BROKER-DEALER:
 
Are you associated with an NASD member firm? (Please check one)
 
YES _______  NO _______
 
(1) The NASD defines a “person associated with a member” or “associated person
of a member” as being every sole proprietor, general or limited partner,
officer, director or branch manager of any member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by such member (for example, any
employee), whether or not any such person is registered or exempt from
registration with the NASD. Thus, “person associated with a member” or
“associated person of a member” includes a sole proprietor, general or limited
partner, officer, director or branch manager of an organization of any kind
(whether a corporation, partnership or other business entity) which itself is
either a “member” or a “person associated with a member” or “associated person
of a member.” In addition, an organization of any kind is a “person associated
with a member” or “associated person of a member” if its sole proprietor or any
one of its general or limited partners, officers, directors or branch managers
is a “member,” “person associated with a member” or “associated person of a
member.”
 
(2) The NASD defines a “member” as being any individual, partnership,
corporation or other legal entity that is a broker or dealer admitted to
membership in the NASD.
 
IF SUBSCRIBER IS A REGISTERED REPRESENTATIVE WITH AN NASD MEMBER FIRM, THE
FOLLOWING ACKNOWLEDGMENT MUST BE SIGNED BY THE APPROPRIATE PARTY BEFORE
SUBSCRIBER’S OFFER TO PURCHASE SHARES WILL BE ACCEPTED BY THE COMPANY:
 


 
The undersigned NASD member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules or any successor rules or regulations.
 
Date:____________________      
_______________________________________
Name of NASD Member Firm
 
By:      _____________________________
Name: _____________________________
Title:   _____________________________
 



Schedule A to Securities Purchase Agreement
Page 3 of 3



--------------------------------------------------------------------------------

